Citation Nr: 0720368	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
asbestosis.

2.  Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the veteran's rating for 
asbestosis from 30 percent to 0 percent.  In July 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The restoration issue on appeal 
was remanded for additional development in April 2006.

The Board notes that the RO proposed reduction of the 
veteran's 30 percent rating for asbestosis in July 2003 based 
upon clear and unmistakable error in a June 2003 rating 
decision.  It was noted that the rating had been assigned 
based upon pre-bronchodilator findings.  Although the 
veteran's January 2004 notice of disagreement specifically 
addressed only the propriety of the reduction, the statement 
of the case adjudicated the evaluation of the service-
connected disability.  The veteran's subsequent 
correspondence may be construed as perfecting an appeal as to 
both of these matters.  In light of the evidence of record, 
the Board finds the matters for appellate review are more 
appropriately addressed as separate issues.

In correspondence dated in May 2007 the veteran's service 
representative, in essence, also asserted that additional 
development was warranted because a recent examiner was 
unable to list the etiology of a chronic cough.  The Board 
notes, however, that service connection has only been 
established for asbestosis and that there is no medical 
evidence clearly establishing any present secondary 
disability as a result of that service-connected disability.  
To the extent the May 2007 correspondence represents a new 
claim for entitlement to service connection, the matter is 
referred to the RO for appropriate action.

The issue of entitlement to a compensable rating for 
asbestosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The record shows the veteran was adequately notified 
before his compensation rating was reduced; the protective 
provisions of 38 C.F.R. § 3.344 are not applicable.

3.  Asbestosis was manifested at the time of the September 
2003 rating decision by post-bronchodilator Forced Vital 
Capacity (FVC) greater than 80 percent predicted.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.344, 4.97, 
Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2006.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  These matters were 
addressed in the notice provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Restoration Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

Generally, where an assigned disability rating has continued 
for at least 5-years at the same level changes in essential 
medical findings or diagnosis are to be reviewed and 
adjudicated so as to produce the greatest degree of stability 
of disability evaluation.  See 38 C.F.R. § 3.344 (2006).  
Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons, and given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e) (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

6833  Asbestosis.
General Rating Formula for Interstitial Lung Disease:
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
100
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6833 (2006)

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).

In this case, in statements and video conference hearing 
testimony the veteran asserted that his asbestosis was more 
severely disabling and that a reduction from the 30 percent 
rating was not warranted.  VA treatment records dated in June 
2002 noted that after bronchodilator the veteran had 
significant improvement in FVC and FEV1 spirometry results.  
The examiner noted spirometry interpretation was normal and 
that lung volumes were normal.  X-rays revealed a suspicious 
nodular density in the right lower lobe and a suspicious 
pleural plaque.  Private medical records show a July 2002 
computerized tomography (CT) scan revealed bilateral pleural 
plaques.

On VA examination in October 2002 the veteran complained of a 
productive cough 10 to 12 times per day and mild dyspnea on 
exertion only on walking up and down stairs.  He stated he 
used an inhaler three to four times per day and did not use 
oxygen at home.  The examiner noted pulmonary function tests 
were normal and that the veteran did not have cor pulmonale, 
right ventricle hypertrophy, or pulmonary hypertension.  The 
diagnosis was bilateral pleural plaques suggestive of 
asbestosis.

Private medical records dated in December 2002 show 
spirometry revealed flow rate FEV-1 was 3.01 or 82 percent 
predicted.  FVC was 95 percent predicted.  The ratio of FEV-
1/FVC was 69 percent.  It was noted the flow rate was 
suggestive of a mild degree of obstruction with some response 
to bronchodilator.  Diffusion capacity (DLCO) was 29.0 which 
was 112 percent of predicted.  The examiner's conclusion was 
mild degree of obstructive ventilatory impairment with some 
response to bronchodilator.  

In a January 2003 rating decision the RO established 
entitlement to service connection for asbestosis.  A 0 
percent rating was assigned effective from July 29, 2002.  

On VA examination in May 2003 the veteran reported his 
activities of daily living were fully accomplished.  He 
stated he was able to walk one and a half miles per day and 
perform home maintenance, yard work, and some fishing.  His 
hunting ability was limited due to a left knee replacement, 
back problems, and shortness of breath.  It was noted he had 
a chronic cough and used Albuterol when he was congested.  He 
complained of shortness of breath on stairs and production of 
about a quarter of a cup of yellowish sputum per day.  The 
diagnosis was asbestosis.  Pulmonary function testing on 
May 6, 2003, revealed post-drug FVC of 84 percent predicted, 
FEV1 of 100 percent predicted, and FEV1/FVC of 119 percent.  
Pulmonary function testing on May 7, 2003, revealed post-
bronchodilator FVC of 81.6 percent predicted, FEV1 of 85.7 
percent predicted, FEV1/FVC of 80 percent, and DLCO-SB of 
82.4 percent.  

In a June 2003 rating decision the RO granted an increased 30 
percent rating for asbestosis.  The increased rating was 
assigned effective from February 10, 2003.  In a July 2003 
rating decision the RO proposed a reduction of the rating for 
asbestosis from 30 to 0 percent.  It was noted that the June 
2003 rating decision had erroneously assigned the 30 percent 
rating based upon pre-bronchodilator findings.

Private medical records dated in July 2003 noted pulmonary 
function tests revealed no evidence of large airway 
obstruction on spirometry.  There was no significant 
improvement following inhaled bronchodilator.  Lung volumes 
were normal without evidence of restriction.  Diffusion 
capacity was normal.  It was noted the test was of good 
quality.  Pulmonary function tests revealed post-drug FVC of 
99 percent predicted, FEV1 of 97 percent predicted, FEV1/FVC 
of 76 percent, and DLCO of 111 percent.  

Based upon the evidence of record, the Board finds the 
veteran was adequately notified before his compensation 
rating was reduced and that the protective provisions of 
38 C.F.R. § 3.344 are not applicable.  The evidence 
demonstrates his asbestosis was manifested at the time of the 
September 2003 rating decision by post-bronchodilator FVC 
greater than 80 percent predicted.  There is no evidence of 
cor pulmonale, pulmonary hypertension, a requirement of 
outpatient oxygen therapy, or maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation due to the service-connected disability.  
Therefore, entitlement to restoration of a 30 percent rating 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to restoration of a 30 percent rating for 
asbestosis is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his service connection claims by correspondence 
dated in April 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  VA has a duty to assist the 
veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran asserts that his service-connected 
asbestosis has increased in severity.  VA records dated in 
July 2005 indicate pulmonary function tests were to be 
conducted on that date and a September 2005 report shows the 
veteran was scheduled for bronchoscopy the following week.  
The reports associated with this treatment, however, are not 
of record.  In addition, the veteran's asbestosis was last 
evaluated by VA compensation examination in May 2003.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  Appropriate efforts should be taken 
to obtain copies of any VA treatment 
records pertinent to the veteran's 
increased rating claim.  A specific 
request should be made of copies of any 
reports associated with a pulmonary 
function test in July 2005 and with 
bronchoscopy and a CT scan in September 
2005.

2.  The veteran should be scheduled for a 
VA respiratory disorders examination for 
an opinion as to the present nature and 
extent of his service-connected 
asbestosis.  Pulmonary function testing 
must be performed.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


